DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 1/25/2021 have been fully considered but they are not persuasive.
Regarding the drawings: Examiner thanks applicant for the clarifying amendment of “extends” with “inserted through”.  
Regarding 112b: Examiner thanks applicant for claiming an intended step of a method of assembly, rather than a structural limitation that was not shown in the drawings.  Examiner notes that since applicant is not positively claiming the method of assembly, examiner contends that a bumper capable of being inserted through the first opening meets the claim language.
Regarding 103 rejections:
-Applicant asserts the notches of Hunts does not form a first opening “on a surface of the seat”.  Examiner notes that the notches of both exterior shells of Hunts are adjoined to create an opening on the surface of the assembled frame, into which the magnet is inserted.  This is best shown in figure 20.  Further, examiner believes that applicant intends that the “seat” is the bottom surface, and the opening is the opening surface, of the notch on the outer edge of the assembled frame, best shown in applicant’s figure 6h, in which the magnet 655 and at least one bumper are inserted.  Examiner notes that Hunts discloses an assembled frame that has an exterior indentation with a bottom surface and an opening to the bottom surface, as claimed and shown by applicant.
-Applicant asserts Hunts does not disclose an opening.  Examiner notes that this is clearly shown in Hunts figure 20.  Since applicant is unclear about how Hunts meets applicant’s nearly identical .  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7-8, 10, 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over 8458863 Hunts in view of 9643100 Fein.
Regarding claim 1, Hunts discloses a modular frame 1900 (figure 19), comprising:
a first panel 1910 having a first window (figure 19), and a first mating edge (annotated) having a first notch, and a first seat forming portion; 

    PNG
    media_image1.png
    424
    617
    media_image1.png
    Greyscale
a second panel 1930 having a second window (figure 19) and a second mating edge (annotated) having a second notch, and a second seat forming portion; and 
a first clip (1940, figure 21) removably coupled to the first 1910 and second 1930 panels;
wherein the first mating edge is attached to the second mating edge to thereby align the first seat forming portion with the second seat forming portion to form a seat (the combination of the notches placed together), and align the first notch with the second notch to form a first opening through a surface of the seat (opening into the seat formed by the portions); 

    PNG
    media_image2.png
    385
    838
    media_image2.png
    Greyscale
a magnet 1945 disposed within the seat; and

    PNG
    media_image3.png
    515
    464
    media_image3.png
    Greyscale
a first bumper having a base 1924 disposed within the seat and a protrusion 1927 (best shown in figure 20 and discussed in column 20, lines 14-32) inserted through the first opening. Examiner contends that the first bumper is sized that it can fit within the first opening, and therefore meets applicant’s claim language.   
Hunts discloses the use of three panels, with one panel in the middle, preventing the two exterior panels from “abutting”.  Hunts does not disclose “direct” connection between the first mating edge of the first frame and the second mating edge of the second frame.  
Fein discloses a similarly shaped frame (figures 7 and 8) which include magnets 180 within two frames that are directly connected at the edges (cross sections shown in figure 8), and houses the magnets 180 within the two frames.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to directly connect the two frames of Hunts in the manner known in the art, taught by Fein, as these are obvious equivalents.  Examiner contends that these are known equivalents and are used for the same purpose within the ordinary skill in the art.  See MPEP 2144.06(I).   Examiner notes that by directly connecting frames 1910 and 1930 of Hunts, all other parts between the frames are now within the frames, which is known and taught in Fein.  Examiner notes that the method of connection of known connected parts does not affect the form, function, or use, of the device of Hunts.
Note that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  MPEP 2114.  Examiner notes the phrases in 


    PNG
    media_image4.png
    412
    568
    media_image4.png
    Greyscale
Regarding claim 2, Hunts as modified discloses the modular frame of claim 1, wherein the first clip 1940 includes a top (round portion 1947) and a side 1942, and wherein the top 1947 has a greater length than the side (circumference of the arced portion 1947 is greater than the length of side 1942, shown in figure 21).

 Regarding claim 4, Hunts as modified discloses the modular frame of claim 1, further comprising a second bumper 1924, the bumpers are positioned on opposite sides of the magnet 1945 (figure 19).

Regarding claim 5, Hunts as modified discloses the modular frame of claim 4, further comprising a second opening on the surface of the seat, and wherein the second opening is formed by a second notch of the first panel that abuts a second notch of the second panel (forming the seat, previously claimed, shown in figure 19), and wherein the second bumper includes a protrusion (figure 20) inserted through the first opening.  Note that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  MPEP 2114.  Examiner notes the phrases in italics above, and throughout the action, are considered intended use.  Examiner contends that the intended use is met in the prior art.  As understood, the frame of claim 1 has more than one notch/opening with bumpers and a magnet within the notch/opening.  



Regarding claim 8, Hunts as modified discloses the modular frame of claim 1, wherein at least one of the first clip and the first panel includes an indicia of an orientation of the geometric solid.  Examiner notes that the geometric solid is not positively claimed, and is not shown in the drawings.  Examiner further notes that the device of Hunt has an opening which is capable of holding the geometric solid, as previously discussed, and therefore the opening shows the orientation of the intended use geometric solid.

Regarding claim 10, Hunts as modified discloses the modular frame of claim 1, further comprising third and fourth panels (multiple panels, as shown in figures 17.  Making a solid like shown in figure 17 with the parts of the embodiment of figure 19 requires 6 panels), and wherein the first, second, third and fourth panels couple to one another (figure 17) to form the modular frame, and wherein the modular frame (formed by all parts) is sized and dimensioned to hold a tetrahedron crystal (an article can be placed within the parts shown in figure 17).

Regarding claim 12, Hunts as modified discloses the modular frame of claim 11, wherein the first opening has a square/rectangular shape.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to make the opening of the panels are hexagonal instead of square, as A change of shape is considered a matter of choice.  See MPEP 2144.04 (IV) (b).  Examiner notes that this is done for the purpose of aesthetics.  See MPEP 2144.04 (I).

Regarding claim 13, Hunts as modified discloses the modular frame of claim 1, wherein the first panel is square/rectangular.
It would have been obvious to one of ordinary skill in the art at the time of the invention to make the shape of the panels to be hexagonal, as a change of shape is considered a matter of choice.  See MPEP 2144.04 (IV) (b).  Examiner notes that this is done for the purpose of aesthetics.  See MPEP 2144.04 (I).

Regarding claim 14, Hunts as modified discloses the modular frame of claim 1, wherein the first window is square/rectangular.
It would have been obvious to one of ordinary skill in the art at the time of the invention to make the shape of the windows to be hexagonal, as a change of shape is considered a matter of choice.  See MPEP 2144.04 (IV) (b).  Examiner notes that this is done for the purpose of aesthetics.  See MPEP 2144.04 (I).

Regarding claim 15, Hunts as modified discloses the modular frame of claim 1, wherein the first clip has a round cross- section (figure 1940).
It would have been obvious to one of ordinary skill in the art at the time of the invention to make the shape of the clip to have a trapezoidal cross section, as a change of shape is considered a matter of choice.  See MPEP 2144.04 (IV) (b).  Examiner notes that this is done for the purpose of aesthetics.  See MPEP 2144.04 (I).

Regarding claim 16, Hunts as modified discloses the modular frame of claim 1, wherein the first clip 1940 comprises first 1942 and second 1944 sides that each have a nook 1948.

Regarding claim 20, Hunts as modified discloses the frame of claim 1, wherein the protrusion 1927 comprises a compressible material, since Hunts discloses the 1927 is “an integral part of, and thus comprised of the same material as, the magnet housing engaging members” 1924 (column 20, line 22).  The material of 1924 is a compressible material, discussed in claim 21 below.    

Regarding claim 21, Hunts as modified discloses the frame of claim 1, wherein the bumper 1924 comprises a foam, gel, or silicone, material.  Examiner notes that 1924 is configured to seal an opening, and uses “flexible or resilient material” such as “plastic, rubber, flexible graphite, elastomer, foam, cork, etc…” (column 19, lines 38-47).  


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY M MORGAN whose telephone number is (303)297-4387. The examiner can normally be reached Mon-Thurs 8-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMILY M. MORGAN/
Primary Examiner
Art Unit 3677



/EMILY M MORGAN/Primary Examiner, Art Unit 3677